t c summary opinion united_states tax_court lillian doreen villela-wilcox petitioner and david j wilcox intervenor v commissioner of internal revenue respondent docket no 11479-07s filed date lillian doreen villela-wilcox pro_se david j wilcox pro_se daniel w layton for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 pursuant to sec_1unless otherwise noted section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant period rule references are to the tax_court rules_of_practice and procedure b the decision to be entered is not reviewable by any other court and this opinion shall not be cited as precedent for any other case in a final notice_of_determination dated date respondent denied petitioner’s claim for sec_6015 relief with respect to her joint_and_several_liability arising from the joint federal_income_tax return she filed with intervenor the return according to that notice relief was denied because petitioner knew or had reason to know of the income or deductions that caused the additional tax in a timely petition filed date petitioner challenges respondent’s determination respondent now concedes petitioner’s entitlement to relief under sec_6015 intervenor is opposed to allowing petitioner any relief under sec_6015 petitioner’s entitlement to sec_6015 relief depends in large part upon what she knew or had reason to know at the time she signed the return and we focus our attention on those points background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in california and intervenor resided in colorado petitioner and intervenor were married date several months later in september intervenor in his own name and with financing through a mortgage purchased a house the marital residence apparently petitioner’s credit rating at the time precluded her participation in the acquisition of the marital residence nevertheless by quitclaim_deed executed by intervenor after he acquired his interest in the marital residence she was made a joint tenant petitioner and intervenor separated in and were divorced in during the course of their marriage they filed joint federal_income_tax returns for the years through the joint federal_income_tax return events that occurred during are relevant to the relief petitioner seeks during petitioner and intervenor attended what was promoted as a financial planning seminar in montego bay jamaica conducted by anderson ark associates anderson ark in fact the purpose and scope of the seminar was to market interests in partnerships designed to reduce a partner’s income_tax_liability through illegitimate means intervenor bought into a newly formed general_partnership called galeed management which was organized and domiciled in grand turk turks and caicos islands galeed although not technically a partner in galeed petitioner was designated its agent petitioner and intervenor’s joint federal_income_tax return the return was prepared by an affiliate of anderson ark and mailed to them both of them reviewed and signed it the return includes a schedule e supplemental income and loss showing a substantial loss attributable to galeed the loss eliminated what would otherwise have been their federal_income_tax liability for that year excluding the schedule e loss the return shows over dollar_figure in income and resulted in a dollar_figure income_tax refund a portion of which was used to make a cash purchase of a new cadillac the federal_income_tax return during intervenor purchased an interest in forth venture l l c venture another entity promoted by anderson ark intervenor’s decision to acquire that interest was prompted by a comparison of two mock joint federal_income_tax returns each prepared by an affiliate of anderson ark one return projected a dollar_figure joint income_tax_liability of petitioner and intervenor if the purchase was not made and the other projected an income_tax refund of dollar_figure if the partnership_interest was acquired the cost of the partnership_interest was dollar_figure in order to finance intervenor’s purchase of an interest in venture the marital residence had to be refinanced the refinancing was made more complicated because petitioner although shown to be a joint tenant on the quitclaim_deed executed years before was not liable on the note secured_by the original mortgage consequently in a prearranged series of events petitioner reconveyed her interest in the marital residence to intervenor intervenor refinanced the marital residence in his own name and once again by quitclaim_deed petitioner’s joint_tenancy in the martial residence was restored petitioner recalls the series of events described above in connection with the refinancing of the marital residence but conveniently claims to have no recollection of the reasons for doing so as it turned out and as with the return was prepared by an affiliate of anderson ark and includes a schedule e that schedule shows a dollar_figure loss attributable to venture as a result the return shows no taxable_income excluding the schedule e loss the return shows over dollar_figure in income no income_tax_liability a dollar_figure overpayment of income_tax and a refund claim for that amount by the time the return was filed however respondent apparently was on to anderson ark promotions and there is some question in the record whether petitioner and intervenor ever received the refund respondent’s examination of venture for as a result of an examination conducted in accordance with the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_324 administrative adjustments were made to venture’s return following venture’s examination petitioner and intervenor each received a notice of final_partnership_administrative_adjustment fpaa one issued on date and the other on date neither petitioner nor intervenor filed a petition in this court with respect to the fpaas the administrative adjustments made to venture caused a computational adjustment increase to petitioner and intervenor’s joint federal_income_tax liability of more than dollar_figure for and in due course that increase was assessed the notice_of_deficiency for on date after the dust from the tefra procedures settled petitioner and intervenor were issued what is commonly referred to as an affected items notice_of_deficiency for in that notice respondent imposed a dollar_figure sec_6662 accuracy-related_penalty computed with reference to the additional tax_liability assessed as a result of the disallowance of the venture loss deduction claimed on the return neither petitioner nor intervenor filed a petition with this court challenging the imposition of that penalty and that penalty along with related amounts was assessed in due course petitioner’s request for sec_6015 relief in a form_8857 request for innocent spouse relief received by respondent on date petitioner requested relief from the portion of her joint federal_income_tax liability that remained unpaid as of that date in a final notice_of_determination dated date respondent determined that she was not entitled to the relief requested as noted respondent now concedes that petitioner is entitled to relief under sec_6015 respondent and petitioner have proceeded as though respondent’s concession renders moot petitioner’s request for relief under sec_6015 and f and we do likewise focusing our attention solely on petitioner’s entitlement to relief under sec_6015 discussion in general spouses who elect to file a joint federal_income_tax return for the taxable_year are jointly and severally liable for the entire amount of tax reported on the return as well as for the liability for any deficiency subsequently determined even if all of the income giving rise to the tax_liability is allocable to only one of them sec_6013 114_tc_276 sec_6015 however provides various means by which a spouse can be relieved of this joint_and_several obligation 119_tc_306 affd 101_fedappx_34 6th cir one means is provided in sec_6015 upon election of its application by the taxpayer that section limits a spouse’s liability for a deficiency to the portion of the deficiency properly allocable to that spouse under sec_6015 in general an item that gives rise to a deficiency on a joint federal_income_tax return will be allocated to the individuals who file the joint_return in the same manner as that item would have been allocated had those individuals filed separate returns sec_6015 as noted respondent now concedes petitioner’s entitlement to relief under sec_6015 this concession presumably contemplates a sec_6015 allocation satisfactory to both of them separate and apart from any such allocation intervenor challenges petitioner’s entitlement to sec_6015 relief according to intervenor petitioner knew about the item giving rise to the deficiency that is the deduction for the loss from venture and that knowledge disqualifies her from sec_6015 relief the evidence overwhelmingly would support a finding that petitioner had reason to know about the understatement_of_tax shown on the return see eg 887_f2d_959 9th cir 116_tc_198 wiener v commissioner tcmemo_2008_230 levin v commissioner tcmemo_1987_67 but a requesting spouse’s reason to know of the item is not sufficient to deny relief under sec_6015 if as here all of the other requirements of that section have been satisfied then as relevant here relief is denied to the requesting spouse only if the commissioner demonstrates that the requesting spouse had actual knowledge at the time such individual signed the return of any item giving rise to a deficiency sec_6015 114_tc_333 martin v commissioner tcmemo_2000_ normally the burden_of_proof on the point rests with the commissioner here it would seem that respondent’s burden has been rendered moot by respondent’s concession the question to be addressed then is what becomes of the evidence of petitioner’s actual knowledge offered by intervenor although the situation seldom occurs in this court we recognize that the burden_of_proof placed on one party can be satisfied by evidence offered by that party’s adversary see eg 149_us_17 it not infrequently happens that the defendant himself by his own evidence supplies the missing link 53_f3d_312 11th cir a defendant who chooses to present a defense runs a substantial risk of bolstering the government’s case 832_f2d_722 2d cir w e may look to the defendant’s own evidence to determine so fundamental a matter as whether there was proof of all the elements of the crime charged under appropriate circumstances we would not be reluctant to deny sec_6015 relief to a requesting spouse if evidence offered 2the existence of the settlement agreement between petitioner and respondent has appropriately been called to the court’s attention the specific terms and conditions of the agreement between them appropriately has not see fed r evid by an intervenor rather than the commissioner demonstrated that such relief was unavailable because of the requesting spouse’s actual knowledge of the item giving rise to the deficiency other than matters stipulated which do not in and of themselves satisfy the burden contemplated by sec_6015 respondent offered no evidence at trial petitioner and intervenor each testified on his or her own behalf and numerous documents were introduced into evidence on intervenor’s behalf on balance we find intervenor to be the more credible witness intervenor’s evidence shows petitioner’s connection and involvement with intervenor’s participation in anderson ark promotions over the years including the year in issue as it relates to petitioner’s actual knowledge intervenor’s evidence is persuasive but it is not so compelling to require that the settlement between respondent and petitioner be disregarded after careful review of all of the evidence we find that petitioner is entitled to relief under sec_6015 but only pursuant to sec_6015 and only as agreed between her and respondent to give effect to that agreement and to otherwise reflect the foregoing decision will be entered under rule
